Citation Nr: 1217454	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  10-21 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for frostbite of the feet and ankles.

2.  Entitlement to service connection for a bilateral ankle disorder.


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran, who is the appellant herein, served on active duty from January 1979 to July 1984.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by which the RO, in pertinent part, denied entitlement to the benefits sought herein.  For the sake of clarification, the Veteran sought service connection for residuals of frostbite of the feet and ankles.  Given that residuals of frostbite were not apparent on VA examination in December 2010, the RO reframed the issue as entitlement to service connection for bilateral myofascial syndrome of the ankles claimed as frostbite, bilateral feet and ankles.

In turn, the Board has recharacterized the matter on appeal as two distinct issues, as expressed above, based on the evidence of record.  The record shows that the Veteran does not suffer from residuals of frostbite of the feet or ankles.  However, the record does reflect current complaints and findings pertaining to orthopedic and possibly neurological symptomatology of the ankles.  Cold injury residuals are rated under 38 C.F.R. § 4.104, Diagnostic Code 7122.  The Board observes that 38 C.F.R. § 4.104, Diagnostic Codes 7001 through 7122 pertain to disorders of the cardiovascular system.  Because manifestations shown are orthopedic and/or neurological in nature and do not involve the cardiovascular system, the Board has found, in essence, that two separate issues have been raised, each relating to a different bodily system.  Such bifurcation of a claim generally is within the Secretary's discretion.  See Tyrues v. Shinseki, 23 Vet. App. 166, 176 (2009) (en banc) (holding that it is permissible for the VA Secretary to bifurcate a request for benefits on the basis of direct service connection from the request on the basis of presumptive service connection), aff'd 631 F.3d 1380 (Fed. Cir. 2011). 

The issue of service connection for bilateral ankle disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  The Veteran experience cold weather exposure in service.

3.  The Veteran did not experience chronic symptoms of frostbite of the feet or ankles in service. 

4.  The Veteran did not experience continuous symptoms of frostbite of the feet or ankles after service.

5.  The Veteran does not have a current disability of residuals of frostbite of the feet or ankles.


CONCLUSION OF LAW

The criteria for service connection for frostbite of the feet and ankles have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353 -356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award. Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a timely May 2009 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection as well as what information and evidence must be submitted by the Veteran, what evidence VA would obtain, and of what assistance the VA could provide the Veteran in obtaining this evidence.  The notice included provisions for disability ratings and for the effective date of the claim.

With regard to the duty to assist, the Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  The information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service private treatment records, a VA examination report and addendum, and the Veteran's statements.  The Veteran was afforded a VA medical examination in furtherance of his claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has considered the Veteran's lay statements.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

An appellant is competent to report symptoms that he or she experiences at any time because this requires only personal knowledge as it comes to him or her through their senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, supra ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by an appellant are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


Service Connection for Residuals of Frostbite of Feet and Ankles

The Veteran contends that he was exposed to cold weather in service while stationed in Germany, that he sustained frostbite of the feet and ankles, and that his current problems of the feet and ankles are related to the cold weather exposure in service.  In his May 2010 VA Form 9 (substantive appeal), and at the December 2010 VA examination, the Veteran reported that he sustained cold injuries (frostbite) to the feet while stationed in Germany.

After a review of all the evidence, lay and medical, the Board finds that the Veteran was exposed to cold weather while in service, but did not sustain frostbite injury, did not have chronic residuals of frostbite injury in service, and did not experience continuous symptoms of cold weather injury after service.  Service treatment records reflect that at a June 1978 medical examination prior to enlistment the feet and lower extremities were found to be normal.  There is no contemporaneous evidence of frostbite to the feet or ankles despite the fact that the Veteran sought in-service treatment for the feet and ankles on several occasions.  On June 1985 quadrennial medical examination performed after the period of active service, the Veteran's feet and lower extremities were found to be normal.  The corresponding reports of medical history completed by the Veteran in conjunction with the foregoing examinations reflect no complaints regarding the joints, legs, or feet.  

A thorough review of the service treatment records reveals complaints of ankle and foot pain.  The service treatment records reflect diagnoses of Achilles tendonitis and ankle pain secondary to the boots the Veteran was issued.  No specific diagnoses relevant to the feet were rendered.  Most saliently, there is no indication in the service treatment records of treatment or diagnosis suggestive of frostbite.  

In addition to no evidence of frostbite residuals in service, including denial of any such symptoms by the Veteran at service separation, there is no post-service evidence of complaints, symptoms, findings, diagnosis, or treatment of cold weather (frostbite) residuals at any time in service or after service separation in July 1984.  After service separation there are no complaints, symptoms, or findings regarding the ankle until 2004, when the Veteran sought treatment for ankle problems, which were not indicated even at that time to involve any history or symptoms of frostbite residuals.  Post-service private treatment records dated in 2004 and 2005 reflect left ankle complaints assessed as peroneal tendonitis, with no complaints or findings of frostbite residuals.  The history given by the Veteran in November 2004 reflects only a one year history of onset of the left ankle problems. 

On the question of current residual disability from cold exposure in service, the Board finds that the evidence demonstrates no current residuals of frostbite, including no diagnosed disability, residual to the cold exposure in service.  Post-service private treatment records dated in 2004 and 2005 reflect left ankle complaints assessed as peroneal tendonitis.  On December 2010 VA examination of the joints, the VA examiner indicated that he found no notes concerning treatment for frostbite in the service treatment records, objective examination of the feet revealed no abnormalities, and the diagnosis pertaining to the ankles of myofascial (pain) syndrome did not concern frostbite or residuals thereof.  See Hoag v. Brown, 4 Vet. App. 209, 212 (1993) (myofascial syndrome is a painful condition of skeletal muscles characterized by the presence of one or more discrete hyperesthetic areas termed trigger points, located within muscles or tendons); see also Magana v. Brown, 7 Vet. App. 224 (1994) (myofascial relates to muscle tissue).    

As indicated, although the Veteran was exposed to cold weather while in service in Germany, there is no indication of an actual cold injury to the feet or ankles during service, including any description of such residual symptoms in service or as noted in the service treatment records, and there is no competent evidence of current residual disability of a cold injury of the feet or ankles.  A present disability is a necessary, if not sufficient, condition for the granting of service connection.  See Brammer v. Derwinski, 3 Vet. App. at 225; see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (38 U.S.C. § 1131 requires the existence of a present disability for VA compensation purposes).  Due to the lack of evidence of cold injury residuals, service connection for frostbite to the feet and ankles is denied.  Id.; 38 C.F.R. § 3.303.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for frostbite of the feet and ankles, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for frostbite of the feet and ankles is denied.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  Part of VA's duty to assist includes providing a medical examination when necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Furthermore, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The service treatment records contain evidence of complaints regarding the ankles.  The Veteran was diagnosed with Achilles tendonitis and was noted to have pain associated with the type of boots he was issued.  

On June 1985 reserve examination conducted after active service, no findings regarding the ankles were rendered.  In the corresponding report of medical history completed by the Veteran in conjunction with the examination, he explicitly denied all listed conditions other than hay fever and indicated that "present health is good."  

After service in 2004 and 2005, the Veteran sought treatment for his ankles.  Upon pursuing medical treatment in November 2004, when left peroneal tendonitis was diagnosed, the Veteran reported that his symptoms began only one year earlier.

The Board finds that the December 2010 VA examiner's opinion rendered on the question of whether currently diagnosed myofascial (pain) syndrome of the ankles is related to service is not adequate, both because the diagnosis is questionable and because the opinions given were unsupported by valid reasoning.  It is unclear how a diagnosis was derived from only a report of intermittent flare-ups of ankle pain and swelling.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that pain is not a separate disability for VA disability compensation purposes).  It is unclear how the myofascial (pain) syndrome diagnosed by the VA examiner in December 2010 constitutes an actual disability rather than just subjective reports of pain when all the clinical findings at examination in December 2010 were normal, including full ranges of motion without pain or other limiting factors.  

Furthermore, the examiner in December 2010 did not identify specific trigger point pain or tenderness to support the purported diagnosis, and the VA examiner assessed that the claimed disorder did not affect activities of daily living or employment.  "Myofascial syndrome is a painful condition of skeletal muscles characterized by the presence of one or more discrete hyperesthetic areas termed trigger points, located within muscles or tendons; when stimulated by pressure, these trigger points produce pain in the area of the patient's symptoms."  Hoag, 
4 Vet. App. at 212; see also Magana, 7 Vet. App. 224 (myofascial relates to muscle tissue). 

As stated, the Veteran was afforded a VA medical examination in December 2010, and clarification was sought from the examiner in January 2011.  Due to the conflicting conclusions reached in December 2010 and in January 2011, both of which are unsupported by reasoning, further clarification of the nexus opinion is needed on the question of relationship of current ankle disorders to service.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has not been satisfied.  38 C.F.R. § 3.159(c)(4).

Accordingly, the issue of service connection for a bilateral ankle disorder is REMANDED to the RO/AMC for the following action:

1.  Schedule a VA orthopedic (joints) examination for a diagnosis of all present disorders of the ankles and medical opinion on the question of whether any currently diagnosed ankle disorder is related to service.  In the event that a diagnosis of myofascial (pain) syndrome of the ankles is rendered, the examiner should identify the trigger points as well as clinical findings, symptoms, and functional impairment upon which that diagnosed is based.  

Regarding each ankle disorder diagnosed, the examiner should offer an opinion regarding whether it is at least as likely as not (50 percent or greater likelihood) that any diagnosed ankle disability is related to service.  In rendering the opinion, the examiner should specifically note and discuss the in-service ankle complaints leading to findings of pain related to the boots issued and/or Achilles tendonitis, the 1985 medical examination report reflecting no ankle disorders, and the 2004 private treatment records indicating only a one-year history of symptoms associated with the stated diagnosis of peroneal tendonitis.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions expressed in a typewritten report.  If an opinion cannot be rendered without resorting to speculation, the examiner should explain why it would be speculative to respond.

2.  After completing the requested action, and any additional notification and/or development deemed warranted, the issue of entitlement to service connection for bilateral myofascial syndrome of the ankles should be readjudicated in light of all the evidence of record.  If the benefit sought on appeal remains denied, the RO/AMC should furnish to the Veteran an appropriate Supplemental Statement of the Case (SSOC), and should afford the Veteran the appropriate time period for response.

The purpose of this remand is to obtain additional development.  No inference should be drawn regarding the final disposition of the claim in question as a result of this action.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


